




Exhibit 10(c)


The 2015 Entergy Corporation Non-Employee Director Stock Program
Established under the 2015 Equity Ownership Plan
of Entergy Corporation and Subsidiaries


1.
General



This 2015 Entergy Corporation Non-Employee Director Stock Program (the
“Program”) is established pursuant to Article 12 of the 2015 Equity Ownership
Plan of Entergy Corporation and Subsidiaries (the “Plan”), the terms of which
are incorporated into this Program. References in this Program to any specific
Plan provision do not limit the applicability of any other Plan provision. This
Program shall be effective as of the date the Plan obtains shareholder approval
(the “Effective Date”) and shall, along with the terms of the Plan, govern
Awards granted after the Effective Date. Capitalized terms used in this Program
shall have the meanings assigned to them in the Plan. As of the Effective Date,
this Program shall supersede and replace the Entergy Corporation Non-Employee
Director Stock Program, as amended and restated, established under the 2011
Equity Ownership and Long-Term Cash Incentive Plan of Entergy Corporation and
Subsidiaries. In the event of a conflict between the terms of the Plan and the
Program, the terms of the Program shall prevail.


2.
Purpose



The purpose of the Program is to promote the interests of Entergy and its
shareholders by attracting and retaining Non-Employee Directors of outstanding
ability and enabling Non-Employee Directors to participate in the long-term
growth and financial success of Entergy.


3.
Eligibility



The only persons eligible to participate in this Program are Non-Employee
Directors.


4.
Administration



Pursuant to Article 3 of the Plan, the Board shall administer the Plan with
respect to any Award granted to a Non-Employee Director; provided, however, that
the Board may delegate its authority to administer the Program to any committee
or subcommittee of the Board that is comprised solely of Non-Employee Directors.


5.
Quarterly Stock Awards



a.
Quarterly Stock Awards. Subject to the provisions of Section 4.1 and Article 12
of the Plan and Sections 6 and 7 of this Program, each Non-Employee Director
shall receive on an Award Date (as defined in Section 5.3 below) a quarterly
grant of shares of Common Stock equal in value to $15,000 (the “Quarterly Stock
Award”) as of such Award Date for serving as an Non-Employee Director during the
entire calendar quarter ending on, or immediately prior to, such Award Date;
provided however, that each Non-Employee Director for the May 31, 2015 Award
Date shall receive a grant of shares of Common Stock equal in value to $11,250.
The number of shares of Common Stock granted on an Award Date shall be
determined by dividing (a) $15,000 (or in the case of the May 31, 2015 Award
Date, $11,250) by (b) the closing price of a share of Common Stock on the New
York Stock Exchange (“NYSE”) on such Award Date. Any fractional share that
results from this determination shall be rounded up to the next whole share and
shall be included in the applicable Quarterly Stock Award.





--------------------------------------------------------------------------------






b.
Consideration. Each Quarterly Stock Award is granted in exchange for services
rendered during the calendar quarter ending on, or immediately prior to, the
Award Date and does not require the payment of consideration.



c.
Award Dates. Quarterly Stock Awards will be granted on the last day of May,
August, November and February of each year or, if such date is a day on which
the NYSE is not open for trading, the next succeeding NYSE trading day (each an
“Award Date”):



5.4.
Proration. If a Non-Employee Director serves as a Non-Employee Director for less
than the full calendar quarter ending on, or immediately prior to, an Award
Date, the number of shares of Common Stock awarded to the Non-Employee Director
on such Award Date shall be determined by multiplying the number of shares
(including fractional shares) of Common Stock such Non-Employee Director would
have received on such Award Date had he or she served as a Non-Employee Director
for the full calendar quarter by a fraction, the numerator of which is the
actual number of days (up to 90) the individual served as a Non-Employee
Director during the applicable calendar quarter and the denominator of which is
90 days. Any fractional share that results from this determination shall be
rounded up to the next whole share and shall be included in the pro-rated Award
to the Non-Employee Director.



5.5.
Employment by System Company. If a Non-Employee Director subsequently becomes an
employee of a System Company while remaining a member of the Board, the former
Non-Employee Director’s participation in the Program will be terminated
effective immediately upon his or her employment by the System Company. The
change in the Non-Employee Director’s employment status shall have no effect on
Quarterly Stock Awards granted prior to his or her employment by a System
Company; provided that the former Non-Employee Director shall be entitled to a
pro-rated Award for the calendar quarter in which he or she becomes an employee
of a System Company in accordance with Section 5.4 of the Program.



5.6.
Taxes. If required by applicable law, the Non-Employee Director shall pay to
Entergy any amount necessary to satisfy applicable federal, state or local tax
withholding requirements attributable to the Quarterly Stock Awards promptly
upon notification of the amounts due. If required to pay withholding taxes, the
Non-Employee Director may, to the extent consistent with the requirements of
Code Section 409A and regulations thereunder, elect to pay such taxes from the
shares of Common Stock that otherwise would be distributed to such Non-Employee
Director, or from a combination of cash and shares of Common Stock. As provided
in Section 4.4 of the Plan, Common Stock related to that portion of an Award
utilized for the payment of withholding taxes shall not again be available for
Awards under the Plan.



5.7.
Delivery. Entergy may deliver shares of Common Stock representing a Quarterly
Stock Award by book-entry credit to the account of the Non-Employee Director or
by the delivery of certificated shares. Entergy may affix to these shares any
legend that Entergy determines to be necessary or advisable.



6.
Deferral



In lieu of taking delivery of shares of Common Stock on an Award Date, a
Non-Employee Director may elect to defer the receipt of such Quarterly Stock
Award to a subsequent calendar year provided that he or she files an irrevocable
written deferral election with the Board no later than the 31st day of December
of the calendar year immediately preceding the calendar year in which the
Non-Employee Director commence




--------------------------------------------------------------------------------




the services to which the Award Date relates. Accordingly, for those Quarterly
Stock Awards granted with respect to the quarters ending on the last day of May,
August and November, such deferral election must be filed by December 31 of the
calendar year immediately preceding such Award Dates and, for those Quarterly
Stock Awards granted with respect to quarters ending on the last day of
February, such deferral election must be filed by December 31 of the second
calendar year immediately preceding such Award Dates. Quarterly Stock Awards
deferred pursuant to this Section 6 shall be deferred as equity units, each of
which shall have the value, as of the Award Date, of one (1) share of Common
Stock. Equity units do not represent actual shares of Common Stock and no shares
of Common Stock will be purchased or acquired for the payout of any Quarterly
Stock Award deferred under this Program. On each Award Date, the deferred equity
units shall be credited to each Non-Employee’s bookkeeping account maintained by
Entergy with respect to such Non-Employee Director’s deferrals.


The Non-Employee Director’s written deferral election must specify the date on
which the deferred equity units will be paid (“Payment Date”), which Payment
Date must be no earlier than January 2nd of the third calendar year immediately
following the calendar year in which the applicable Award Date occurs. Quarterly
Stock Awards deferred pursuant to this Section shall accrue dividend
equivalents, which Dividend Equivalents will be paid on the Payment Date
together with interest calculated at an annual rate based upon the 52-week U.S.
Treasury Bill Rate as in effect on the first business day of each year. On each
Payment Date, equity units deferred and elected to be paid out on such date
shall be paid in cash in an amount equal to (a) the number of equity units
outstanding on the Payment Date multiplied by the closing price of a share of
Common Stock on the NYSE as of the close of business on the Payment Date or, if
such Payment Date is a day on which the NYSE is not open for trading, the
closing price of Common Stock on the next succeeding NYSE trading day, plus (b)
the amount of all accrued Dividend Equivalents with respect to such equity units
and (c) interest on the Dividend Equivalents.


In the case of any Quarterly Stock Award deferred pursuant to this Section 6, no
shares of Common Stock shall be purchased, distributed or contributed at the
time of the deferral, and none of Entergy, the Plan or the Program shall be
required to set aside a fund or assets for the payment of any such deferred
amount. No Non-Employee Director shall look to any other person or entity other
than Entergy for the payment of benefits under the Program. The Non-Employee
Directors or any other person or entity having or claiming a right to payments
hereunder shall rely solely on the unsecured obligation of Entergy to the
Non-Employee Director set forth herein. Nothing in this Program shall be
construed to give a Non-Employee Director or any other person or entity any
right, title, interest, or claim in or to any specific asset, fund, reserve,
account or property of any kind whatsoever, owned by Entergy or any of its
affiliates or in which Entergy or any of its affiliates may have any right,
title or interest now or in the future. Each Non-Employee Director shall have
the right to enforce his or her claim under the Program in the same manner as
any other unsecured creditor of Entergy and its affiliates.


7.
Miscellaneous



The Board reserves the right at any time to amend the terms and conditions set
forth in this Program to the extent permitted under the Plan. Further, the
Program is intended to comply with the requirements of Code Section 409A and the
regulations thereunder and shall be administered in accordance with Code Section
409A and the regulations thereunder to the extent the Program is subject
thereto. To the extent that any provision of the Program would conflict with the
requirements of Code Section 409A and the regulations thereunder or would cause
the administration of the Program to fail to satisfy such requirements, such
provision shall be deemed null and void to the extent permitted by applicable
law.






